Title: [Diary entry: 30 April 1786]
From: Washington, George
To: 

Sunday 30th. Set off about Sun rising from Mr. Fitzhughs—breakfasted at Dumfries and reached home to a late Dinner. Where I found 3 of Mr. Rawlins Men; two of whom (one a Mr. Tharpe, director of the work) had been since Sunday last; & had employed many hands in preparing Mortar & other materials for them. That the Fishing (especially at the home house wch. had been discontinued on acct. of the failure of the Sein) had not been successful—That Colo. Gilpins Scow had been sent up on Monday last—That the Rains had retarded the plows a good deal and had prevented Sowing Pease—or planting Corn. That the Irish Potatoes had been planted on Tuesday last at Dogue Run, though the ground was wet, to prevent the rot destroying them all; the wetness of the ground prevented the use of the roller in this operation, but the want of it was supplied by Hoes, to break the clods—That the Timothy Seed intended for the Oat ground at Dogue run had been sowed on it (and for want of the roller had been scratched in with a Bush, which was wrong, as the Oats were thereby torn & injured)—That the Neck people had, on Wednesday last, finished drilling the Barley at that place in 66 rows—every other of which had a sprinkling of Dung in the middle furrow—That my drilled Wheat from the Cape had been

propped to prevent its lodging—That the common Chesnut (which it is apprehended are spoiled) was planted below the hops on thursday last—That the Irish Potatoes had been planted at the River plantation on thursday last in ten rows—each alternate one being dunged as those at Muddy hole were—That the ground which had been prepared for Flax was sown therewith on Friday last and harrowed in—then with clover seed and the whole rolled—That 14 rows of the live & Water Oak Acorns had been planted on the same day in my botanical garden but it was not expected that any, or very few would come up—That every other row of Corn in the cut intended for experiments at Muddy hole was planted by the Drill plow with the early Corn from New York and that all the Peas (consisting of two kinds) had been planted at the same place and in the same cut—That When the worked ground was too wet to stir, or touch the plows were employed in listing for Corn and lastly that the Mercury during my absence had stood thus—viz. 



Morng.
Noon
Night


23d.
Sunday
54
60
58


24.
Monday
53
60
59


25.
Tuesday
56
68
66


26.
Wednesday
62
69
66


27.
Thursday
66
69
64


28.
Friday
64
70
68


29.
Saturday
63
67
60


30.
Sunday
52
60
59

